                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19   PageID.699   Page 1 of 10




                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                   FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                             SOUTHERN DIVISION


                                                                      TECH AND GOODS, INC., a
                                                                      Georgia corporation,

                                                                                  Plaintiff,
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      v.
                                                                                                           Case No. 18-cv-13516-SJM-RSW
                                                                      30 WATT HOLDINGS, INC., a
                                                                                                           Hon. Stephen J. Murphy
                                                                      Minnesota corporation,
                                                                      TOOLETRIES, LLC, a Delaware
                                                                      limited liability company, and
                                                                      TOOLETRIES PTY LTD, an
                                                                      Australian company,

                                                                                  Defendants.


                                                                           DEFENDANTS TOOLTETRIES, LLC AND TOOLETRIES PTY LTD’S
                                                                              REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FOR
                                                                                    LACK OF PERSONAL JURISDICTION AND
                                                                                        AN AWARD OF ATTORNEY FEES
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19      PageID.700   Page 2 of 10




                                                                      I.    SUMMARY

                                                                            Neither Tooletries Pty Ltd nor Tooletries, LLC have sold a single

                                                                      accused product here in Michigan. See Exhibit 1, Decl. of Saul Cockburn

                                                                      at ¶¶ 25, 38 and 51. This fact remains undisputed.

                                                                            In addition, neither Tooletries Pty Ltd nor Tooletries, LLC reside in
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Michigan; neither has a place of business in Michigan; nether has a

                                                                      Michigan subsidiary; neither has a Michigan office; neither has a registered

                                                                      agent in Michigan; neither has sales representative in Michigan; neither is

                                                                      registered to do business in Michigan; neither owns or leases real property

                                                                      in Michigan; neither owns or leases personal property in Michigan; neither

                                                                      maintains a bank account (or any other financial account) in Michigan;

                                                                      neither has a Michigan telephone listing; and neither has consented to

                                                                      personal jurisdiction here. See Exhibit 1 at ¶¶ 27-46. These facts likewise

                                                                      remain undisputed.

                                                                            Plaintiff nevertheless named Tooletries Pty Ltd and Tooletries, LLC

                                                                      as defendants in this lawsuit. Plaintiff alleges they are subject to personal

                                                                      jurisdiction in Michigan for two reasons. First, because the accused

                                                                      products can be found on retailers’ shelves in this forum. And second,

                                                                      because Tooletries Pty Ltd websites “permitted” Michigan residents to

                                                                      purchase accused products.



                                                                                                             2
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19      PageID.701   Page 3 of 10




                                                                            On the first point, Tooletries Pty Ltd manufactures, sells and delivers

                                                                      the accused products to third parties in China. See Exhibit 1 at ¶¶ 15-18.

                                                                      After that, the third parties have exclusive control over the products,

                                                                      including how they are marketed and to whom they are thereafter sold.

                                                                      See Exhibit 1 at ¶ 19. Under Sixth Circuit law, these activities do not rise to
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      the level of “purposeful availment” of the benefits and privileges of doing

                                                                      business in Michigan.

                                                                            Nor do Tooletries Pty Ltd’s websites constitute “purposeful

                                                                      availment.” While Michigan residents may at one time have been able to

                                                                      purchase the accused products online, the fact remains that not one

                                                                      Michigan resident ever did. See Exhibit 1 at ¶¶ 25 and 51. Moreover, the

                                                                      websites are now disabled so no Michigan resident can. See Exhibit 1 at ¶

                                                                      24.

                                                                            Accordingly, Tooletries Pty Ltd and Tooletries, LLC’s Motion to

                                                                      Dismiss should be granted, and they should be awarded their costs and

                                                                      fees under 28 U.S.C. § 1927.

                                                                      II.   PLAINTIFF’S STREAM-OF-COMMERCE THEORY OF
                                                                            PERSONAL JURIDICTION IS FRIVOLOUS

                                                                            Defendants Tooletries Pty Ltd and Tooletries, LLC have not sold

                                                                      even one accused product here in Michigan. See Exhibit 1 at ¶¶ 25, 38




                                                                                                             3
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19                       PageID.702        Page 4 of 10




                                                                      and 51. But Plaintiff — a Georgia corporation with no ties to Michigan

                                                                      other than the location of its lawyers — argues this shouldn’t matter.

                                                                              According to Plaintiff, because Tooletries Pty Ltd put accused

                                                                      products into the stream of commerce that carried them into Michigan, this

                                                                      Court can properly exercise personal jurisdiction over not just Tooletries
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Pty Ltd. but Tooletries, LLC as well. See Opposition Brief at 10-11 and 15-

                                                                      18. Plaintiff is mistaken.1

                                                                              The Sixth Circuit long ago rejected Plaintiff’s stream-of-commerce

                                                                      theory, adopting instead a stream-of-commerce “plus” test. See Bridgeport

                                                                      Music, Inc. v. Still N The Water Pub., 327 F. 3d 472, 480 (6th Cir. 2003)

                                                                      (“we make clear today our preference for Justice O'Connor's stream of

                                                                      commerce ‘plus’ approach” in Asahi). And, under stream-of-commerce

                                                                      “plus,” the mere fact a defendant puts products into the stream of

                                                                      commerce, even knowing they will end up in a particular forum, won’t

                                                                      suffice for that forum to exercise personal jurisdiction. See, e.g., Asahi

                                                                      Metal Indus. Co. v. Superior Court, 480 US 102, 112 (1987).




                                                                      1 Plaintiff’s Opposition Brief continues the practice adopted in its Complaint of referring to the
                                                                      Defendants – 30 Watt, Tooletries Pty Ltd and Tooletries, LLC –collectively. See, e.g., Opposition Brief
                                                                      at 5 (“Defendants sell the Infringing Products throughout this District.”). Whether intended to mislead
                                                                      or not, the law requires each defendant’s contacts with a forum be separately analyzed and assessed.
                                                                      See, e.g., Calder v. Jones, 465 U.S. 783, 790 (1984).


                                                                                                                         4
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19                       PageID.703       Page 5 of 10




                                                                              On the contrary, a plaintiff must show the defendant directed

                                                                      additional purposeful acts at the forum. Id. Yet Plaintiff’s Opposition Brief

                                                                      makes no mention of this. All Plaintiff has to say is the following:

                                                                              Infringing Products are sold in the District, at a minimum, by
                                                                              the Tooletries Defendants indirectly through their United
                                                                              States distributor, co-Defendant 30 Watt Holdings. This
                                                                              alone confers jurisdiction under Poyner [i.e., Poyner v. Erma
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                              Werke Gmbh, 618 F.2d 1186 (6th Cir. 1980)] and S.S.
                                                                              Kresge Co. [i.e., Noel v. S.S. Kresge Co., 669 F.2d 1150
                                                                              (6th Cir. 1982)].

                                                                      See Opposition Brief, at 15.

                                                                              Plaintiff’s citation to and reliance upon Poyner and S.S. Kresge is

                                                                      problematic for so many reasons. Among others, Poyner and S.S. Kresge

                                                                      were decided five years before Asahi, and more than twenty before

                                                                      Bridgeport. As such, to the extent they would allow a more expansive

                                                                      approach to a court’s exercise of personal jurisdiction than Asahi and

                                                                      Brideport, they have been overruled.2

                                                                              The district court’s decision in Kmart Corp. v. Key Indus., Inc., 877

                                                                      F. Supp. 1048 (E.D. Mich. 1994) is not to the contrary, though it too was

                                                                      decided before Bridgeport. In Kmart, the defendant itself sold the accused

                                                                      products directly into Michigan. The court pointed to those sales in


                                                                      2 Plaintiff’s citation to and reliance on Beverly Hills Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558
                                                                      (Fed. Cir. 1994) is similarly flawed. See Opposition Brief at 10 and 14. Beverly Hills Fan concerns
                                                                      Federal Circuit law on personal jurisdiction, which, while controlling in patent cases, is inapplicable
                                                                      here.


                                                                                                                        5
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19        PageID.704   Page 6 of 10




                                                                      concluding the defendant had purposefully availed itself of the privilege of

                                                                      conducting business in Michigan. Id. at 1052.

                                                                               Here, on the other hand, Plaintiff has not presented any evidence

                                                                      that would establish Tooletries Pty Ltd or Tooletries, LLC has purposefully

                                                                      availed itself of the privileges of doing business in Michigan. Tooletries Pty
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Ltd’s manufacture and sale of the accused products to third parties in

                                                                      China won’t do.

                                                                      III.     PLAINTIFF’S ASSERTION THAT TOOLETRIES PTY LTD’S
                                                                               WEBSITES ESTABLISH PURPOSEFUL AVAILMENT IS
                                                                               FRIVOLOUS

                                                                               Plaintiff’s assertion that Tooletries Pty Ltd and Tooletries, LLC have

                                                                      somehow purposefully availed themselves of Michigan residents via the

                                                                      <www.journeymandesigns.com.au> and <tooletries.com> websites also

                                                                      fails.

                                                                               First, there is no better evidence that the websites weren’t targeted

                                                                      at Michigan residents than the fact that not one purchased an accused

                                                                      product through either <www.journeymandesigns.com.au> or

                                                                      <tooletries.com>. See Exhibit 1 at ¶¶ 25 and 51. And, courts in this district

                                                                      require more than a website “allowing” a forum’s residents to purchase

                                                                      goods before asserting personal jurisdiction.




                                                                                                               6
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19       PageID.705   Page 7 of 10




                                                                            In Tradesmen Int’l, Inc. v. Tradesman Staffing, LLC, No. 5:15-cv-

                                                                      1368 (N.D. Ohio June 16, 2017), for example, plaintiff asserted a

                                                                      defendant was subject to personal jurisdiction in Ohio based solely on the

                                                                      defendant’s “highly interactive” website. According to plaintiff, the fact the

                                                                      website “allowed” Ohio residents to file employment application online was
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      enough. The court disagreed.

                                                                            Per the court, plaintiff failed to present evidence that “any Ohioan

                                                                      has ever done so,” and purposeful availment requires something more

                                                                      than the operation of a generally accessible, interactive website that is

                                                                      reachable from a forum. Specifically, “the plaintiff must specifically show

                                                                      that the defendant has taken some sort of ‘deliberate’ step in order to

                                                                      establish a ‘substantial,’ meaningful ‘connection’ with the forum.” See also

                                                                      Fruit of the Loom, Inc. v. En Garde, LLC, No. 1:17-cv-00112 (W.D. Ky.

                                                                      Aug. 25, 2017) (court refused to exercise personal jurisdiction over

                                                                      defendant with “active website” because defendant did not actually

                                                                      engage with Kentucky residents on a regular basis); Dolce & Gabbana

                                                                      Trademarks S.R.L. v. TXT Enter., Inc., No. 1:14-cv-00855 (S.D. Ohio Mar.

                                                                      9, 2016) (“even a non-passive website, one by which a defendant

                                                                      welcomes business from the forum state, does not establish purposeful

                                                                      availment without additional allegations that a ‘commercial connection’ in



                                                                                                             7
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19                  PageID.706      Page 8 of 10




                                                                      fact exists between the website's operator and the forum state.”); Daimler

                                                                      AG v. Shuanghuan Auto. Co., No. 2:11-cv-13588 (E.D. Mich. May 22,

                                                                      2013) (same).3

                                                                             Despite this overwhelming authority to the contrary, Plaintiff urges

                                                                      the district court’s decision in Audi AG v. D’Amato, 341 F.Supp.2d 735
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      (E.D. Mich. 2004) compels a different result. Not true. After all, the Audi Ag

                                                                      court relied on the fact the plaintiffs’ “principally reside in Michigan” in

                                                                      holding defendant’s website allowed Michigan to exercise personal

                                                                      jurisdiction over it. Id. at 745.

                                                                             Here, on the other hand, Plaintiff is a Georgia corporation with no

                                                                      connection to Michigan. Thus, neither does Audi AG support exercising

                                                                      personal jurisdiction over Tooletries Pty Ltd or Tooletries, LLC in Michigan.




                                                                      3 Copies of the Tradesman, Fruit of the Loom, Dolce & Gabbana and Daimler decisions are attached
                                                                      hereto as Exhibits 1-4, respectively.


                                                                                                                     8
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19     PageID.707   Page 9 of 10




                                                                      IV.   CONCLUSION

                                                                            Tooletries Pty Ltd and Tooletries, LLC respectfully request the Court

                                                                      dismiss the complaint against them, and award them their attorney fees

                                                                      incurred in filing this motion.

                                                                                                               Respectfully submitted,
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                               BUTZEL LONG PC

                                                                      Date: February 12, 2019           By: /s/ George T. Schooff
                                                                                                            George T. Schooff (P45596)
                                                                                                            150 West Jefferson, Suite 100
                                                                                                            Detroit, MI 48226
                                                                                                            (313) 225-7000
                                                                                                            schooff@butzel.com




                                                                                                           9
                                                                    Case 2:18-cv-13516-SJM-RSW ECF No. 15 filed 02/12/19       PageID.708      Page 10 of 10




                                                                                              CERTIFICATE OF SERVICE

                                                                            I hereby certify that on February 12, 2019, I electronically filed the

                                                                      forgoing paper with the Clerk of the Court using the ECF system, which will

                                                                      send notification of such filing to counsel for all parties of record.


                                                                                                          By: /s/ George T. Schooff
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                              George T. Schooff (P45596)
                                                                                                              150 West Jefferson, Suite 100
                                                                                                              Detroit, MI 48226
                                                                                                              (313) 225-7000
                                                                                                              schooff@butzel.com




                                                                                                              10
